NOTICE OF ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Reasons for Allowance
In view of the Applicant’s Amendments and Remarks filed on September 8, 2020, claims 1, 3-6, 8, 10-12, 23-47, 54-61 and 87-110 are allowed.  The following is an examiner’s statement of reasons for allowance:
After review of the Applicant’s remarks, see pages 36-39, neither Howlett et al. (U.S. Publication No. 2008/0177250), nor Heltzler et al. (U.S. Publication No. 2005/0075611), alone or in combination disclose the claimed; (i) pad configured to inwardly receive and structurally engage a separated medical connector, (ii) pad having a recess cavity with a sidewall comprising a contoured surface to define a shape mutually complimentary to a shape of a separated medical connector, nor (iii) a grippable partition separating the hole and the scrubbing chamber whereby bi-directional rotation of a male luer lock connector inserted into the hole effects a 
Thus, claims 1, 3-6, 8, 10-12, 23-47, 54-61 and 87-110 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN JOYNER/Primary Examiner, Art Unit 1799